           Case 4:19-cv-00057-CDL Document 22 Filed 09/30/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

KEITH HOBBS, individually and on
behalf of others similarly situated,
                    Plaintiff,                    Case No. 4:19-cv-00057-CDL

      v.

APOLLO INTERACTIVE, INC.                          JURY TRIAL DEMANDED

                    Defendant.


  DEFENDANT’S MOTION FOR LEAVE TO FILE COUNTERCLAIMS

      Defendant Apollo Interactive, pursuant to Rule 13 and 15(a) of the Federal

Rules of Civil Procedure, moves the Court for leave to file counterclaims against

Plaintiff. The reasons in support of Defendant’s Motion are set forth fully in their

Memorandum of Law filed contemporaneously herewith.

      WHEREFORE, Defendant respectfully requests that this Motion be granted

and that the Court grants it leave to file its counterclaims against Plaintiff.

      Dated September 30, 2019.          Respectfully Submitted,

                                         /s/ Michael P. Bruyere
                                         Michael P. Bruyere
                                         Ga. Bar No. 090101
                                         Matthew N. Foree
                                         Ga. Bar No. 268702
Case 4:19-cv-00057-CDL Document 22 Filed 09/30/19 Page 2 of 3




                           FREEMAN MATHIS & GARY, LLP
                           100 Galleria Parkway, Suite 1600
                           Atlanta, GA 30339
                           Telephone: (770) 818-1435
                           mbruyere@fmglaw.com
                           mforee@fmglaw.com


                           Derek A. Newman,
                           Pro Hac Vice
                           Keith Scully
                           Pro Hac Vice
                           NEWMAN DU WORS LLP
                           2101 Fourth Avenue, Suite 1500
                           Seattle, WA 98121
                           206.274.2800 - Phone
                           206.274.2801 - Fax
                           dn@nemanlaw.com
                           keith@newmanlaw.com

                           Counsel for Defendant Apollo
                           Interactive, Inc.




                            -2-
        Case 4:19-cv-00057-CDL Document 22 Filed 09/30/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the within and foregoing

DEFENDANT’S MOTION FOR LEAVE TO FILE COUNTERCLAIMS with

the Clerk of Court using the CM/ECF system, which will automatically send

electronic mail notification of such filing to the following counsel of record:

Anthony L. Paronich, Esq.                   James M. Feagle
Paronich Law, P.C.                          Cliff R. Dorsen
350 Lincoln Street, Suite 2400              Skaar & Feagle, LLP
Hingham, MA 02043                           2374 Main Street, Suite B
                                            Tucker, GA 30084
Kris Skaar
Justin T. Holcombe
Skaar & Feagle, LLP
133 Mirramont Lake Drive
Woodstock, GA 30189

      Submitted this 30th day of September, 2019.

                                         /s/Michael P. Bruyere
                                         Michael P. Bruyere
                                         Ga. Bar No. 090101

                                         Counsel for Defendant Apollo
                                         Interactive, Inc.
FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway, Suite 1600
Atlanta, GA 30339
(770) 818-1435 (telephone)
(770) 937-9960 (facsimile)
Doc#15977846
